Citation Nr: 1708798	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1965, with subsequent service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a June 2015 order, the Board denied this matter, as well as claims for service connection for a back disability and hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court affirmed the Board's denial of service connection for a back disability and hypertension.  The Court vacated the Board's June 2015 decision denying service connection for diabetes mellitus, type II and remanded the matter to the Board for readjudication consistent with the memorandum decision.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 memorandum decision, the Court determined that the Board erred in finding that VA satisfied its duty to assist.  First, the Court determined that VA failed to submit information received from the Veteran about his periods of service and alleged exposure to herbicides to the National Personnel Records Center (NPRC) for verification.  

The Court indicated that an initial request for records was made prior to the receipt of information from the Veteran and that a second request should have been made after the Veteran's submission.  

The Court also found that VA did not properly attempt to confirm whether the Veteran served at Fort Chaffee.  Consequently, on remand, the AOJ must undertake proper procedures to attempt to confirm the Veteran's duty stations during his periods of active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) to specifically include whether he served at Fort Chaffe, and verify whether he was exposed to herbicides such as Agent Orange during any period of service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records and any identified private treatment records, if any.

2. Undertake any necessary development to independently verify the Veteran's duty stations during his periods of active duty, ACDUTRA, and/or INACDUTRA.  The RO should specifically attempt to verify whether the Veteran served at Fort Chaffe and whether he was exposed to Agent Orange at Fort Chaffe or elsewhere.  

The RO should consider the statements provided by the Veteran in December 2012 and March 2013 as well as the information provided in the witness statement submitted in December 2016.

3. Conduct any additional development necessary.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




